Citation Nr: 0947316	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  09-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1944 to 
October 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran is not shown to have a current diagnosis of 
pes planus for the period of his claim.  

3.  Hearing loss did not manifest in service or within one 
year thereafter, and hearing loss has not been shown to be 
causally or etiologically related to the Veteran's military 
service.  

4.  The Veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.  




CONCLUSION OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).  

2.  Hearing loss was not incurred in active service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).  

3.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. §3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008). 
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
January 2008 prior to the initial decision on the claims in 
November 2008.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.  
Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the January 2008 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the April 2009 Statement of 
the Case (SOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the January 2008 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2008 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the January 2008 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  

Further in Dingess/Hartman v. Nicholson, the United States 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, VA 
is required to review the evidence presented with the claim 
and to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the claimant 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the January 2008 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  All identified and available VA and 
private treatment records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claims.  

A review of the claims folder indicates that the RO made 
several attempts to obtain the Veteran's service treatment 
records.  Initially, VA attempted to obtain the Veteran's 
service treatment records from the National Personnel Records 
Center (NPRC), but was unable to secure these records.  A 
January 2008 Request for Information under PIES (Personal 
Information Exchange System) code M01 returned no records 
with instructions for future requests to be addressed to PIES 
code M05.  The above-referenced response also stated that 
there were no service treatment records found due to fire-
related causes.  The RO informed the Veteran in a March 2008 
letter that it was experiencing difficulty in obtaining the 
Veteran's service treatment records.  The RO explained that 
due to a 1973 fire at the National Archives and Records 
Administration, the Veteran's service treatment records may 
have been destroyed.  

The Board does acknowledge that the Veteran's complete 
service treatment records are not associated with the claims 
file.  When a claimant's treatment records are lost or 
destroyed, the VA has a "heightened" duty to assist in the 
development of the claims.  See Washington v. Nicholson, 19 
Vet. App. 362, 369-70 (2005).  See also 38 C.F.R. § 3.159(c).  
To help assist the Veteran in reconstructing his medical 
records, the RO asked the Veteran to complete a VA NA Form 
13055, identifying the name of the organization or unit he 
served in during his period of active duty, the name of the 
hospital or medical facility he received treatment in, as 
well as the dates of his treatment.  The Veteran completed 
the NA Form 13055 in April 2008, and provided the necessary 
information.  He noted that he received treatment for his 
flat feet during the year 1944, but did not specify which 
months he received treatment.  

In May 2008, the RO sent the Veteran a follow-up letter 
seeking more detailed information regarding the nature of his 
illness, the dates he received treatment, and the name and 
location of the hospital, dispensary or medical facility 
where he was treated.  Using the information the Veteran 
provided in the April 2008 NA Form 13055, the RO made another 
formal request for the Veteran's service treatment records, 
Surgeon General Office (SGO) records, and sick and morning 
reports for his organizational assignment from January 1944 
to December 1944 .  A request was sent to the NPRC under PIES 
code M05.  The June 2008 Request for Information under PIES 
Code M05 returned no information and specifically asked that 
the Veteran provide a three month time frame for the dates he 
received treatment. 

A letter was subsequently sent to the Veteran in August 2008 
indicating that VA was unable to search for his records using 
the one-year time frame that he provided.  It was emphasized 
that a narrower three month time frame was needed to locate 
his records of treatment in service.  He was asked to send 
the necessary information as soon as possible.  However, in a 
September 2008 letter, the Veteran explained that he could 
not remember the specific dates requested since he served 
over sixty years ago.  As such, the necessary information is 
not available to make an additional search for the Veteran's 
service treatment records.  

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the Veteran in 
obtaining his complete service treatment records.  If there 
is additional available evidence to substantiate the 
Veteran's claim, the RO cannot obtain these records without 
additional and more precise information from the Veteran.  
However, the Veteran has indicated that he cannot provide the 
requested information.  

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All identified VA treatment records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  The Veteran was also afforded a VA 
examination in October 2008 in connection with his claims for 
service connection for bilateral hearing loss and tinnitus in 
accordance with 38 C.F.R. § 3.159 (c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
adequate.  Although the Veteran's service treatment records 
were not available for review, the examiner did review the 
Veteran's claims file and existing medical records.  The 
examiner also observed that the Veteran worked as a truck 
driver during service and experienced noise exposure from his 
military occupation as well as from his training session.  
Following a discussion with the Veteran regarding his medical  
history, the examiner performed an audiological evaluation 
and provided an etiological opinion concerning the Veteran's 
claimed disabilities and service, including the rationale 
upon which her opinion was based.  

The Board acknowledges that the Veteran has not had a VA 
examination regarding his bilateral pes planus claim.  An 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an 'in-service 
event, injury or disease,' or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As will be discussed more thoroughly below, the 
Board concludes that an examination is not needed because no 
competent evidence has been submitted to indicate that the 
Veteran currently suffers from bilateral pes planus or has 
had it during any portion of his appeal.  Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a Veteran 
with a medical examination or to obtain a medical opinion is 
triggered if the evidence of record demonstrates 'some causal 
connection between his disability and his military service').  
As previously discussed, there are no service treatment 
records available for review.  Additionally, the Veteran's 
medical evidence of record reflects that he has not discussed 
or sought treatment for problems with his feet during any 
post-service visits to VA medical facilities.  While the 
Veteran is competent to report what he has experienced - such 
as flat feet, as will be discussed further below - the Board 
does not find the Veteran's current assertions to be 
persuasive.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met and the 
evidence of record is sufficient to decide this case.  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
an SOC, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  

II.	Law and Analysis

A.	Pes Planus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  

As previously discussed above, the Veteran's service 
treatment records are not available and are presumed 
destroyed by the 1973 fire at the National Archives and 
Records Administration on July 12, 1973.  The Board is aware 
that in such situations, it has a heightened obligation to 
explain its findings and conclusions and carefully consider 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  In considering the evidence of record under 
the laws and regulations as set forth above, the Board 
concludes that the Veteran is not entitled to service 
connection for bilateral pes planus.  Because the Veteran's 
complete service treatment records are unavailable for 
review, the Board must base its decision on other available 
evidence.

The Veteran contends that he suffers from pes planus as a 
result of his military service.  In a June 2008 Statement in 
Support of his Claim, the Veteran maintains that his foot 
disability began while he was in the military, that he was 
turned down from a paratrooper program during service due to 
his foot condition, and that his flat feet caused him a lot 
of pain during service due to the "marching and carrying 
heavy loads."

Upon reviewing the evidence of record, the Board finds that 
the Veteran visited several VA treatment facilities prior to 
filing his claim, during both the initial adjudication of his 
claim and during the pendency of his appeal.  The Veteran was 
treated at a VA facility in November and December 2007 for 
various health reasons, none of which related to his flat 
feet.  VA treatment records dated from January 2008 through 
October 2008 reflect that he received consultations regarding 
his kidney disorder as well as other health issues.  However, 
these records are also negative for notations of complaints 
or findings of flat feet.  Additionally, the VA treatment 
records dated from November 2008 through January 2009 are 
absent of any mention of flat feet or findings of a foot 
disability.  

The Board observes that the earliest post-service evidence of 
record pertaining to the Veteran's pes planus is the 
Veteran's December 2007 claim in which he seeks entitlement 
to service connection for this disability.  The additional 
evidence of record pertinent to his pes planus claim consists 
of the Veteran's June 2008 statement in which he reports how 
the pain arose in service, and his December 2008 Notice of 
Disagreement (NOD) wherein he appeals the November 2008 
rating decision and contends that he "had numerous problems 
with [his] feet during service, and the lack of records 
should not eliminate [his] claim's validity."

The Board has reviewed the competent medical evidence of 
record and finds that this evidence shows no diagnosis or 
treatment for bilateral pes planus whatsoever.  The Veteran's 
VA treatment records are devoid of any complaints, diagnosis 
or treatment for pes planus, and the Veteran never reported 
suffering from foot pain prior to filing his claim in 
December 2007.  The November 2008 rating decision denied the 
Veteran's claim for pes planus on the basis that there were 
no service treatment records to show he suffered from pes 
planus in service, and his recent treatment records contained 
no current evidence of flat feet.  It would appear that if 
the Veteran was experiencing chronic foot pain since service, 
he would have reported it sooner.  The record reflects that 
the Veteran did seek treatment for various health concerns 
throughout the years, but it is absent of any complaints, 
notations or findings of pes planus.  The VA treatment 
records indicate that the Veteran did not ever mention 
experiencing painful feet during his check-ups and visits.  
During a November 2007 check-up at a VA medical facility, he 
was asked to complete a Personal Health History 
questionnaire.  One of the questions specifically asked 
whether the Veteran had any trouble with his feet or legs.  
The Veteran did not mark yes or no in the designated response 
box.  It should be noted that these missed opportunities to 
report and seek treatment for his flat feet weigh against his 
current assertions.  Consequently, the Board does not find 
that the competent medical evidence of record supports the 
Veteran's claim.  

Currently, the only evidence of record supporting the 
Veteran's claim is his own lay opinion, as indicated in his 
December 2007 claim, his June 2008 statement in support of 
his claim, and his December 2008 NOD.  

Lay evidence, such as the Veteran's contentions, can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a lay person is competent to identify the 
medical condition, (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  Regarding the Veteran's 
contentions that his pes planus was incurred during service, 
the Board acknowledges that he is competent to give evidence 
about what he experienced, i.e., he is competent to report 
that he has suffered continuous post-service symptoms of 
painful feet.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(2995) (finding that pes planus is observable by lay person); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent 
lay evidence requires facts perceived through the use of the 
five senses).  However, the Board notes there is nearly a 
sixty-one year gap between the Veteran's 1946 separation from 
service and the first post-service evidence of record 
indicating he suffered from bilateral pes planus.  While the 
Veteran is competent to report what he observed, the Board 
does not find his recollections to be persuasive due to the 
absence of evidence supporting his assertions.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Additionally, the Veteran, as a layperson, is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Although the Veteran asserts his pes 
planus is due to service, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.  
Therefore, while the Veteran is competent to report symptoms 
of flat feet since service, he is not competent to make a 
medical nexus opinion relating his claim of having flat feet 
to service.  

The Board has also considered the provisions of 38 C.F.R. § 
3.303(b), in light of the Veteran's claims of continuous 
symptomatology since service.  In Savage v. Gober, 10 Vet. 
App. 488 (1997), it was noted that while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  The Board notes that it may not 
reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms.  See Buchanan 451 F. 3d at 1336-37.  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a Veteran's lay evidence.  Id. 

Moreover, there is no objective evidence supporting the 
Veteran's assertions of continuing symptomatology during the 
years following the Veteran's discharge from service so as to 
establish a link to service on the basis of continuity of 
symptoms.  As previously discussed, the medical records are 
silent as to the Veteran seeking treatment for flat feet.  
See Savage, supra (requiring medical evidence of chronicity 
and continuity of symptomatology).  According to the 
Veteran's December 2007 claim and his June 2008 statement, he 
reported a history of pes planus and indicated that he had 
experienced pain from flat feet since his military service.  
These assertions are unsupported by the medical evidence of 
record, and the Veteran has not provided any additional 
supportive evidence to show he has pes planus as a result of 
service.  The post-service medical records are completely 
silent as to complaints or treatment for bilateral pes 
planus.

While the Board does not doubt the sincerity of the Veteran's 
current recollections that his symptoms of pes planus have 
been present since his years in service, the record discloses 
a nearly sixty-one year gap without any clinical evidence to 
support any assertion of in-service pes planus with a 
continuity of symptomatology thereafter.  The fact that the 
medical records do not provide subjective or objective 
evidence that supports the Veteran's more recent 
recollections of continuous symptomatology since service 
weighs against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991); see also Savage, supra.  In the absence 
of any objective evidence to support his complaints of 
continuity of symptomatology in the years since service, the 
initial demonstration of the disability at issue, over sixty 
years after service, is too remote from service to be 
reasonably related to service and diminishes the reliability 
of the Veteran's current recollections.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000). (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  

In summary, as the Veteran's current assertions are 
unsupported by the record, and given that there is an absence 
any probative evidence of bilateral pes planus in service or 
thereafter, the Board finds that the evidence is against a 
finding that the Veteran has pes planus as a result of 
service.  Therefore, the Board finds that service connection 
is not warranted.  

For the reasons noted above, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for pes planus in this case.  Therefore, 
the benefit of the doubt doctrine is not for application, and 
the claim for service connection for pes planus must be 
denied.  38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 54.  

B.	Hearing Loss and Tinnitus

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he currently suffers from hearing 
loss and tinnitus due to acoustic trauma while serving in the 
Army as an infantryman.  The Veteran explains that his duties 
included firing numerous rounds of ammunition without wearing 
any hearing protection.  The Veteran further alleges that in 
1946, during a training session on using a bazooka, a bazooka 
shell accidentally exploded several yards from him, causing 
him to experience a continuous ringing in his ears and 
additional hearing loss.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss and tinnitus.  Because the Veteran's service 
treatment records are unavailable for review, the Board must 
base its decision on other available records and has a 
heightened duty to explain such findings.  

There is no medical evidence showing that bilateral hearing 
loss or tinnitus manifested in service or that sensorineural 
hearing loss manifested within one year thereafter.  The 
Veteran did state in his December 2007 claim that his hearing 
loss and tinnitus began in 1944, and he noted in his June 
2008 statement in support of his claim that his duties as an 
infantryman coupled with the 1946 training session in which a 
bazooka shell was mistakenly fired near him, have combinedly 
caused him to suffer hearing loss and an unremitting ringing 
and buzzing sound in his ears since this time.  The Veteran 
indicated in his September 2008 statement that he 
continuously sought treatment at the infirmary but was 
repeatedly told that "it would go away soon."  He further 
stated that he stopped seeking treatment when he was 
continuously told the problem would "go away."

The Board observes that the post-service record on appeal is 
negative for notations of complaints or findings of hearing 
loss and tinnitus for many years after separation from 
service.  The medical evidence shows that the Veteran did not 
complain of or seek treatment immediately following his 
separation from service or for many years thereafter.  His VA 
treatment records dated from November 2007 through January 
2009 are completely silent of any complaints, diagnosis or 
treatment for hearing loss and tinnitus.  The first post-
service medical evidence of record documenting the Veteran's 
hearing loss and tinnitus is his October 2008 VA examination.

The Board notes that the absence of in-service evidence of a 
hearing loss disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

The Veteran was afforded a VA examination in October 2008 in 
connection with his hearing loss and tinnitus claim, in which 
he reported to the audiologist that he had been experiencing 
bilateral hearing loss and tinnitus as a result of exposure 
to acoustic trauma in service.  The audiologist noted that 
the Veteran did not report any occupational noise exposure, 
but did indicate that he was exposed to recreational noise 
exposure such as hunting.  The Veteran also reported his 
tinnitus began after the 1946 training exercise during 
service, when a shell from a bazooka exploded within a few 
yards from him.  The evidence shows that the Veteran also 
underwent an audiological examination.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
35
50
LEFT
20
25
30
30
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.

Upon examining the Veteran, and reviewing his claims file and 
medical records, the consulting audiologist found that "pure 
tone audiometry revealed a bilateral sensorineural hearing 
loss of clinically normal to moderate degree."  He also 
stated that "[w]ord recognition scores were excellent for 
the right and left ears."  The audiologist further opined 
that "[b]ilateral hearing loss and tinnitus is less likely 
as not (less than 50/50 probability) caused by or a result of 
acoustic trauma."  The audiologist based her opinion on the 
rationale that while the Veteran's service treatment records 
were unavailable, the "configuration of the [V]eteran's 
hearing loss is not consistent with acoustic trauma," and 
that there was no evidence to support the Veteran's claim.  
The audiologist found it likely that other factors including 
age, genetics and hunting "have at least contributed to the 
[V]eteran's hearing loss."  The audiologist also concluded 
that the Veteran's tinnitus was "not consistent with 
tinnitus secondary to acoustic trauma" and that "[t]here 
are multiple etiologi[e]s for tinnitus."  Thus, while the 
Veteran's service treatment records were not available, the 
examiner accepted the Veteran's history of noise exposure and 
hearing loss when she provided her opinion against the claim.  

Based on the VA examination, the Veteran is shown to have 
current bilateral hearing loss by VA standards as well as 
tinnitus.  The October 2008 examination reflects that the 
Veteran has a puretone threshold of 50 decibels at 4000 Hertz 
in both ears.  See 38 C.F.R. § 3.385.  However, despite the 
evidence showing that he now has a current diagnosis of 
bilateral hearing loss and tinnitus, the competent evidence 
is against a finding that these disorders are related to his 
military service.  The October 2008 VA examiner specifically 
opined that the Veteran's bilateral hearing loss and tinnitus 
were not likely due to his military noise exposure and 
duties.  

The Veteran has argued that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
from which his hearing loss and tinnitus resulted.  The 
Veteran is considered competent to relate a history of noise 
exposure during service.  See 38 C.F.R. § 3.159(a)(2).  In 
this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, he is competent to report that he has problems 
hearing people talk since service.  As noted above, the 
examiner did consider the Veteran's history before providing 
her opinion against his claim.  The October 2008 VA 
examiner's opinion is considered competent medical evidence 
with regard to whether the Veteran's hearing loss and 
tinnitus are etiologically related to his military service.  
See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  
The Veteran, however, is not competent to provide a medical 
opinion on the etiology of his hearing loss and tinnitus 
because he has not been shown to have the required medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, his claim seeking service connection for 
hearing loss and tinnitus as a result of service is not 
supported by the post-service medical records as discussed 
above.  None of the identified records that the Veteran asked 
the VA to obtain on his behalf show complaints of hearing 
loss and tinnitus.  In fact, the first post-service record 
evidencing the Veteran's complaints of hearing loss and 
tinnitus is his December 2007 claim.  In these circumstances, 
the Board finds that the length of time between the Veteran's 
separation from active duty in 1946 and first being diagnosed 
with bilateral hearing loss and tinnitus over sixty years 
later in 2008 is evidence which weighs against continuity of 
symptomatology.  See Maxson v. West, 12 Vet.App.453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service.)

Indeed, there is no medical evidence of record showing that 
the Veteran's claimed disorders are causally or etiologically 
related to his military service.  Although the Veteran 
asserts otherwise, competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004).  Thus, while the Board does not doubt 
the Veteran's sincere belief that his current hearing loss 
and tinnitus are related to service, the Veteran is not a 
medical professional competent to render an opinion on the 
medical etiology of his claimed disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claims for service connection for bilateral 
hearing loss and tinnitus.  

Likewise, the Board finds that service connection is not 
warranted for bilateral hearing loss on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309 because the record does not 
show the Veteran's bilateral hearing loss manifested to a 
degree of 10 percent or more in his first post-service year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
bilateral hearing loss and tinnitus.  See 38 U.S.C.A. §1110; 
38 C.F.R. § 3.303. 
 
Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the Board concludes that service connection for 
bilateral hearing loss and tinnitus is not warranted.


ORDER

Service connection for pes planus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


